United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-1960
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Nebraska.
Andrew W. Luster,                        *
                                         *    [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                            Submitted: July 5, 2000
                                Filed: July 12, 2000
                                    ___________

Before LOKEN, FAGG, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

       Andrew Luster challenges the sufficiency of the evidence supporting his
convictions for witness tampering, in violation of 18 U.S.C. § 1512(b)(1), and witness
retaliation, in violation of 18 U.S.C. § 1513(b)(2), for which the district court1
sentenced him to concurrent terms of ten years imprisonment and three years
supervised release.




      1
      The Honorable Warren K. Urbom, United States District Judge for the District
of Nebraska.
       Upon de novo review, viewing the evidence in the light most favorable to the
government and accepting all reasonable inferences that support the jury’s verdict, we
conclude that the evidence is sufficient to sustain Luster’s convictions. See United
States v. Grimaldo, Nos. 99-1517/2177, 2000 WL 709498, at *6 (8th Cir. June 2,
2000) (standard of review). It is reasonable to infer from the evidence presented that
either Jimmy or Jerry Johnson--who knew that Luster’s victim had agreed to testify
against Jimmy--conveyed the information to Luster, Jimmy’s close friend. It is also
reasonable to infer from the timing of Luster’s attack (the month before Jimmy’s trial)
and his repeated statements to the victim (“Why are you snitching on my homey” and
“Why are you testifying against my homey, you snitch”) that his purpose was to
prevent her from testifying against Jimmy and to retaliate against her for cooperating
with law enforcement in Jimmy’s case. See United States v. Jackson, 204 F.3d 812,
814 (8th Cir. 2000) (conviction may rest on indirect or circumstantial evidence, without
direct evidence).

      Accordingly, we affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-